United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1829
Issued: February 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 18, 2014 appellant filed a timely appeal from an August 6, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on June 14, 2013, as alleged.
On appeal, appellant contends that OWCP considered incorrect documentation in
denying her claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 21, 2013 appellant, then a 42-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that she sustained injuries in the performance of duty on
June 14, 2013. She submitted a position description and pay rate information in support of her
claim. Appellant’s CA-1 form indicated that she felt a tightening around her shoulders and neck,
low back, pain in right hip, and in right arm and elbow.
In a July 2, 2013 letter, OWCP notified appellant of the deficiencies of her claim and
afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant timely submitted a July 30, 2013 narrative statement indicating that she injured
herself while pulling defective dock plates and lifting defective trailer doors in the performance
of duty.
In a July 19, 2013 report, Ruben Alexander, a physician assistant, diagnosed bilateral leg
“joint pain” and “low back pain -- lumbago.” He indicated that the pain in appellant’s knees,
lower legs, and lower back had become progressively worse.
By decision dated August 9, 2013, OWCP accepted that the June 14, 2013 incident
occurred as alleged but denied the claim on the basis that appellant failed to submit evidence
containing a medical diagnosis in connection with the injury or events therefore concluding that
she had not established fact of injury.
On July 22, 2014 appellant requested reconsideration and submitted a narrative statement
and policies and procedures regarding employment-related injuries.
By decision dated August 6, 2014, OWCP denied modification of its August 9, 2013
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
2

Id.

3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP has accepted that the employment incident of June 14, 2013 occurred at the time,
place, and in the manner alleged. The issue is whether appellant sustained injuries as a result.
The Board finds that she did not meet her burden of proof to establish that she sustained injuries
related to the June 14, 2013 employment incident.
In support of her claim, appellant submitted a July 19, 2013 report from Mr. Alexander, a
physician assistant, who diagnosed bilateral leg “joint pain” and “low back pain -- lumbago” and
indicated that the pain in her knees, lower legs, and lower back had become progressively worse.
The Board finds that this report does not constitute competent medical evidence as it does not
contain rationale by a physician relating appellant’s disability to her employment.7 Physician
assistants are not physicians as defined by FECA. Therefore, Mr. Alexander’s report is
insufficient to establish appellant’s claim.8
Appellant also submitted policies and procedures regarding employment-related injuries.
These documents do not constitute competent medical evidence as they do not contain rationale
by a physician relating her disability to her employment.9 As such, the Board finds that appellant
did not meet her burden of proof with these submissions.

5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

7

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
8

John D. Williams, 37 ECAB 238 (1985).

9

See supra notes 7; id.

3

On appeal, appellant contends that OWCP considered incorrect documentation in
denying her claim. Based on the Board’s findings for the reasons stated above, her arguments
are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on June 14, 2013, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

